DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 06/16/2022:
Claims 1-5 are pending
Claims 6-15 are withdrawn from further consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20160297110), and further in view of Fong et al. (US20030235635).
Regarding claim 1, Wu teaches electronic device (see additive manufacturing apparatus in Figure 8) comprising: a carriage (earrings 21; Figure 8) to move along an axis ([0043] print head 11 is set through the slider 10 of the 3D printer by earrings 21 and sliding axially) relative to a platform (print platform 12; Figure 8); 
a print head (nozzle 1 of print head 11; Figure 8) disposed within the carriage to move with the carriage ([0043] print head 11 is set through the slider 10 of the 3D printer by earrings 21) and to deliver a print agent to the platform ([0016] materials extrusion of the nozzle); and 
a cooling system (Abstract: cooling device of print head) including: 
an air source (cooling fan 2; Figure 1) to deliver air to the print head ([0044] airflow in the housing cavity 22 of print head blowing in by the cooling fan 2 exhaust through the wind pipes 23 to the nozzles 1 of the print head) via a first zone (housing cavity 22 and wind pipes 23 setting into the housing cavity 22; Figure 3) surrounding the print head within the carriage to cool the print head ([0016] Only one fan to complete cooling the body of the print head and printed materials and [0044] airflow in the housing cavity 22 of print head blowing in by the cooling fan 2 exhaust through the wind pipes 23 to the nozzles 1 of the print head). While Wu suggests a positive air pressure when teaching the air pressure generated by the fan allows for air into the housing cavity by a pressure difference between the first zone and a second zone outside the carriage ([0017] the direction of the wind toward the housing cavity of print head, air pressure generated by the fan allows cold air into the housing cavity pressure difference, namely the air pressure of the inside housing cavity of print head is greater than its outside, that allows the airflow from the air duct outflow), Wu fails to explicitly teach that the pressure of the first zone within the carriage is measured by a pressure sensor, and that a controller controls a flow rate of the air into the first zone or from the first zone in response to the measured air pressure to maintain the first zone at the positive air pressure with respect to the second zone outside the carriage.  
In the same field of endeavor pertaining to cooling in an electronic device, Fong teaches a pressure sensor to measure an air pressure of the first zone within the carriage ([0059] pressure sensor 154, as configured in FIGS. 4 and 7, can be used to perform a number of diagnostic tests. For example, the pressure sensor can monitor the constant vacuum pressure being provided on the dispensing device 24, can monitor the pressure drop within the containment chamber 136, and can monitor the pressure drop across the filter 106), and
 a controller (controller 40; Figure 1) controls ([0040] computer controller processes the data and executes the signals that operate the apparatus to form the object. The data transmission route and controls of the various components of the SDM apparatus) a flow rate of the air into the first zone or from the first zone in response to the measured air pressure to maintain the first zone at a positive air pressure with respect to a second zone outside the carriage ([0054] when the pressure difference falls below a desired value the sensor can signal the operator of the SDM apparatus 10 that the ventilation and cooling system is not functioning properly, or can shut down the apparatus).  Measuring the pressure difference with sensors assures that the cooling system is functioning properly, and if not, alerts a user or shuts down the apparatus (Abstract: Sensors are provided to assure that the ventilation and cooling system is function properly, and if not, the apparatus is either shut down or a signal is provided to the operator indicating that the system is not functioning properly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the pressure of the first zone within the carriage of Wu be measured by a pressure sensor, as taught by Fong, and for the controller of Fong to control the flow rate of the air into the first zone or from the first zone of Wu in response to the measured air pressure to maintain the first zone at the positive air pressure with respect to the second zone outside the carriage of Wu, for the benefit of determining whether the cooling system of Wu is functioning properly and alerting a user or shutting down the apparatus if the cooling apparatus malfunctions.  
Regarding claim 2, Wu modified with Fong teaches the electronic device of claim 1. While Wu teaches a differential pressure between the first zone and the second zone ([0017] the direction of the wind toward the housing cavity of print head, air pressure generated by the fan allows cold air into the housing cavity pressure difference, namely the air pressure of the inside housing cavity of print head is greater than its outside, that allows the airflow from the air duct outflow), Wu fails to explicitly teach that the measured pressure is a differential pressure between the first zone and the second zone.  
In the same field of endeavor pertaining to cooling in an electronic device, Fong teaches a measured pressure is a differential pressure between the first zone and the second zone ([0059] pressure sensor 154, as configured in FIGS. 4 and 7, can be used to perform a number of diagnostic tests. For example, the pressure sensor can monitor the constant vacuum pressure being provided on the dispensing device 24, can monitor the pressure drop within the containment chamber 136, and can monitor the pressure drop across the filter 106).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have differential pressure between the first zone and the second zone of Wu modified with Fong be measure, as taught by Fong, for the benefit of determining whether the cooling system is functioning properly, as stated in the rejection of claim 1 above.
Regarding claim 3, Wu modified with Fong teaches the electronic device of claim 1. Wu teaches wherein the flow rate of the air to be controlled is an exhaust flow from the first zone to a location outside the carriage ([0007] airflow in the housing cavity of print head blowing in by the cooling fan exhaust through the wind pipe to the nozzles of the print head).  

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20160297110) and Fong et al. (US20030235635), and further in view of Kundert (US4722669).
Regarding claim 4, Wu modified with Fong teaches the electronic device of claim 3. However, Wu modified with Fong fails to teach wherein the cooling system comprises an exhaust fan to pull the exhaust flow, and wherein the controller is to adjust the speed of the exhaust fan to control the flow rate of the exhaust flow.  
In the same field of endeavor pertaining to cooling in an electronic device, Fong teaches wherein the cooling system comprises an exhaust fan to pull the exhaust flow ([0051] second flow of air 131 is expelled through the exit end 142 of the venturi duct 130 by the air moving devices 128). Flowing the air to a location outside the carriage via an exhaust fan expels the heat generated by the apparatus ([0051] second flow of air 131 is expelled through the exit end 142… thereby expelling the heat generated by the apparatus).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling system of Wu modified with Fong comprise an exhaust fan to pull the exhaust flow, as taught by Fong, for the benefit of expelling heat that is generated by the apparatus. However, Wu modified with Fong fails to teach the controller is to adjust the speed of the exhaust fan to control the flow rate of the exhaust flow.
In the same field of endeavor pertaining to cooling in an electronic device, Kundert teaches the controller (Abstract: fan speed controller) is to adjust the speed of the exhaust fan (col 3 line 1-5) to control the flow rate of the exhaust flow (claim 1: means for variably energizing said fan to provide rates of air flow spanning a predetermined range). Adjusting the speed of the exhaust fan maintains a constant temperature of the electronic components that typically heat up during operation (col 2 line 11-17). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Wu modified with Fong adjust the speed of the exhaust fan of Wu modified with Fong to control the flow rate of the exhaust flow, as taught by Kundert, for the benefit of maintaining a constant temperature of the electronic components that typically heat up during operation.
Regarding claim 5, Wu modified with Fong  teaches the electronic device of claim 1, wherein the air source includes an inlet fan (cooling fan 2; Figure 1) to operate at a constant speed (the inlet fan is capable of operating at constant speed) to draw the air from a third zone (air outside the carriage) and to push the air into the first zone and to the print head ([0017] air pressure generated by the fan allows cold air into the housing cavity pressure difference, namely the air pressure of the inside housing cavity of print head is greater than its outside). However, Wu modified with Fong fails to teach Response dated June 16, 2022Response to non-final Office Action of March 22, 2022wherein the cooling system comprises an exhaust fan to operate at a variable speed to pull the flow rate of the air to be controlled by the controller.
In the same field of endeavor pertaining to cooling in an electronic device, Kundert teaches an exhaust fan (Abstract: controlled fan) to operate at a variable speed (claim 1: means for variably energizing said fan to provide rates of air flow spanning a predetermined range) to pull the flow rate of the air to be controlled by the controller (col 3 line 1-5). Adjusting the speed of the exhaust fan maintains a constant temperature of the electronic components that typically heat up during operation (col 2 line 11-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling system of Wu modified with Fong comprise an exhaust fan to operate at a variable speed to pull the flow rate of the air to be controlled by the controller, as taught by Kundert, for the benefit of maintaining a constant temperature of the electronic components that typically heat up during operation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743